Case 2:21-cv-03337-ARR-JMW Document 5 Filed 08/04/21 Page 1 of 2 PageID #: 35


                                                                                           Brookfield Place, 200 Vesey Street, 20th Floor
                                                                                                                    New York, NY 10281
                                                                                                               Telephone: 212-415-8600
                                                                                                                     Fax: 212-303-2754
                                                                                                                     www.lockelord.com

                                                                                                                        Andrew Braunstein
                                                                                                          Direct Telephone: 646-217-7879
                                                                                                                 Direct Fax: 212-303-2754
                                                                                                        Andrew.braunstein@lockelord.com




August 4, 2021

By ECF

Hon. Allyne R. Ross, U.S.D.J.
U.S. District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


                  Re:         Michelle Tenzer-Fuchs v. ZENB US, Inc., Index No. 2:21-cv-03337-
                              ARR-JMW

Dear Judge Ross:

We represent defendant ZENB US, Inc. (“Defendant”) in the above-referenced action and write
to request a 30-day extension of time to answer or otherwise plead in response to the
complaint. The initial deadline was August 5, 2021. This is Defendant’s first request for an
extension of time. Counsel for Plaintiff has consented to this request.

We request an extension to afford the parties an opportunity to discuss an early resolution of the
matter before incurring additional time and expense. In addition, counsel for Defendant have
only recently been retained and seek additional time to familiarize ourselves with the complaint
and underlying facts. No party would be prejudiced by the requested extension.

Defendant therefore respectfully requests entry of an order extending its time to answer or
otherwise plead to September 6, 2021.

Thank you for your consideration.

                                                                           Respectfully,

                                                                           LOCKE LORD LLP

                                                                           /s/ Andrew Braunstein

            Atlanta | Austin | Boston | Chicago | Cincinnati | Dallas | Hartford | Hong Kong | Houston | London | Los Angeles | Miami
       Morristown | New Orleans | New York | Providence | Sacramento | San Francisco | Stamford | Washington DC | West Palm Beach




94390356v.2
Case 2:21-cv-03337-ARR-JMW Document 5 Filed 08/04/21 Page 2 of 2 PageID #: 36




CC:    Hon. James M. Wicks, U.S.M.J. (by ECF)

       All parties entitled to notice (by ECF)

       Simon Fleischmann (by Email)




94390356v.2
